Citation Nr: 9905685	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, variously diagnosed as schizophrenia or 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1979.

This appeal stems from an August 1992 rating decision.  The 
Board of Veterans' Appeals (Board) has remanded this case 
twice for additional development--the veteran indicated that 
he had been hospitalized while in service for psychiatric 
problems, and attempts were made to locate any such records.  
Pursuant to the second remand in December 1997, the RO 
contacted the National Personnel Records Center in St. Louis, 
Missouri, and requested records from Tipler Army Hospital in 
Hawaii and from Brooke Army Hospital in Texas.  In August 
1998 a negative reply was received, and the RO provided the 
veteran with a supplemental statement of the case in 
September 1998.

The Board finds that all possible development has been 
accomplished and that this case is now ready for appellate 
review.


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether a psychiatric disability, variously 
diagnosed as schizophrenia or schizoaffective disorder, was 
incurred in, or aggravated by, service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a psychiatric disability, variously diagnosed as 
schizophrenia or schizoaffective disorder, has not been 
presented.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, the 
Board finds that the veteran's claim is not well grounded.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The service medical records, which appear to be complete, are 
entirely negative for any objective findings of psychiatric 
disability.  Although ultimately retracted at the time, the 
veteran did give affirmative answers on the medical history 
form he completed as part of the May 1979 separation 
examination as to whether he had ever had experienced or was 
experiencing depression or excessive worry.  On that form he 
denied ever having had any treatment for mental conditions 
and also denied ever having been a patient in a hospital of 
any type.  

The veteran was hospitalized by the VA in April 1992.  He 
reported a long history of depression and paranoid feelings.  
The veteran indicated that he had had problems since being in 
service and had "felt this way" since separation.  He 
asserted that he had been hospitalized in service for two to 
three months in Hawaii and was then evacuated to the San 
Antonio, spending two months in a hospital there.  He 
reported having been treated by the VA in 1990, but it was 
not specified whether this was for psychiatric problems.  He 
had some history of "hearing voices".  The pertinent 
diagnosis at discharge was schizoaffective disorder, 
depressed type with paranoid features.

VA clinical records from April 1992 to January 1996 show 
repeated treatment for psychiatric problems and contain 
various findings, including schizophrenia.  Therein it is 
also indicated that the veteran had been treated at Kerrville 
Hospital, apparently for psychiatric complaints, for one 
month in 1992.

At a November 1993 hearing before the Board the veteran 
testified, in essence, that he had been "hearing voices" 
and had become "real paranoid" while in service.  He 
indicated that he had wanted to commit suicide, and that he 
had been taken to a hospital at that time.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a psychosis becomes manifest to a degree of 10 
percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In this case, there is no evidence of any psychiatric 
disorder having had an onset in service, and no evidence of a 
psychosis existing to a compensable degree within one year of 
service such that it would be presumed to have been incurred 
therein.  Even if the Board assumed that the veteran did, in 
fact, have complaints of depression and excessive worry at 
separation, this does not amount to a diagnosis.  The 
attempts to obtain any additional inservice psychiatric 
records have proved fruitless, and even if the veteran had 
been hospitalized in service he is not qualified as a lay 
person to state what, if any, diagnosis he had been given.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69 (1995). The veteran's opinion, expressed during 
the April 1992 VA hospitalization that his current 
psychiatric disability began in service, is likewise not 
probative evidence.  As a layperson, he is not qualified to 
render an opinion that a certain diagnosable disability began 
at that time.  Id.  The Board notes that in any event, he was 
psychiatrically normal at separation and has provided no 
evidence of having had a psychiatric disability until many 
years following active duty.

Although there is evidence that he was treated at Kerrville 
Hospital, and he asserted on his June 1993 Form 9 that 
physicians there linked his current psychiatric findings to 
service, this evidence--even if true--cannot well ground this 
claim.  Since there is no evidence whatsoever of an in 
service disability, any such opinions would be based entirely 
upon an inaccurate or unsupported medical history provided by 
the veteran.  Any such opinions, therefore, would not amount 
to probative evidence.  Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept physicians' 
opinions that are based upon an appellant's recitation of 
medical history); LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); see Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993) (regarding the presumption of truthfulness 
accorded to a claimant's assertions--that he or she is 
competent to make--in determining whether a claim is well 
grounded).  Therefore, there is no "limited duty" to obtain 
any such records since they cannot feasibly well ground this 
claim.  38 U.S.C.A. § 5103; Robinette.

Since the claim is not well grounded, it must, accordingly, 
be denied.  38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette.

Finally, although the Board has considered and disposed of 
the veteran's service-connection claim on a different ground 
than the RO, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the issue in this case has been  held to be not well 
grounded, the benefit-of-the-doubt rule does not apply.  
Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for a psychiatric 
disability, variously diagnosed as schizophrenia or 
schizoaffective disorder, is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 6 -


